Case 4:19-cv-00035-RM-LAB Document 104-1 Filed 04/29/20 Page 1 of 4




             EXHIBIT A
     Case 4:19-cv-00035-RM-LAB Document 104-1 Filed 04/29/20 Page 2 of 4



 1    Victoria Lopez*
 2    Christine K. Wee (SBN 028535)
      ACLU Foundation of Arizona
 3    3707 N 7th Street, Suite 235
 4    Phoenix, AZ 85014
      Telephone: (602) 650-1854
 5    Facsimile: (602) 650-1376
 6
      Counsel for Plaintiff
 7    (*admission under Arizona Rule 38(f) pending)
 8
      (Additional counsel listed on next page)
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                                  FOR THE DISTRICT OF ARIZONA
11
12
13     Russell B. Toomey,                                    Case No. CV 19-0035-TUC-RM (LAB)
14     Plaintiff,
15
       v.
16
       State Of Arizona; Arizona Board of Regents,
17     d/b/a University of Arizona, a governmental           SUPPLEMENTAL DECLARATION OF
       body of the State of Arizona; Ron Shoopman, in
18     his official capacity as chair of the Arizona Board   RUSSELL B. TOOMEY
       Of Regents; Larry Penley, in his official
19     capacity as Member of the Arizona Board of
       Regents; Ram Krishna, in his official capacity as
20     Secretary of the Arizona Board of Regents; Bill
       Ridenour, in his official capacity as Treasurer of
21     the Arizona Board of Regents; Lyndel Manson,
       in her official capacity as Member of the Arizona
22     Board of Regents; Karrin Taylor Robson, in her
       official capacity as Member of the Arizona Board
23     of Regents; Jay Heiler, in his official capacity as
       Member of the Arizona Board of Regents; Fred
24     Duval, in his official capacity as Member of the
       Arizona Board of Regents; Andy Tobin, in his
25     official capacity as Director of the Arizona
       Department of Administration; Paul Shannon, in
26     his official capacity as Acting Assistant Director
       of the Benefits Services Division of the Arizona
27     Department of Administration,
28     Defendants.
     Case 4:19-cv-00035-RM-LAB Document 104-1 Filed 04/29/20 Page 3 of 4




 1 Joshua A. Block (admitted pro hac vice)
     jblock@aclu.org
 2   Leslie Cooper (admitted pro hac vice)
     lcooper@aclu.org
 3   American Civil Liberties Union
     125 Broad Street, Floor 18
 4   New York, New York 10004
     Telephone: (212) 549-2650
 5   Facsimile: (212) 549-2627
 6 Wesley R. Powell (admitted pro hac vice)
 7 wpowell@willkie.com
   Matthew S. Friemuth (admitted pro hac vice)
 8 mfriemuth@willkie.com
   Willkie Farr & Gallagher LLP
 9 787 Seventh Avenue
   New York, New York 10019
10 Telephone: (212) 728-8000
   Facsimile: (212) 728-8111
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 4:19-cv-00035-RM-LAB Document 104-1 Filed 04/29/20 Page 4 of 4



 1                SUPPLEMENTAL DECLARATION OF RUSSELL B. TOOMEY
 2
      I, Russell B. Toomey, declare and state as follows:
 3
             1.     I submit this supplemental declaration in support of Plaintiff’s Superseding
 4
      Motion for Class Certification.
 5
             2.     The following information is within my own personal knowledge. If called
 6
      as a witness, I would and could competently testify to the facts stated herein.
 7
 8           3.     I know of at least six other transgender employees at the University of

 9    Arizona or Arizona State University who are ineligible for gender reassignment surgery

10    because of the exclusion. To my knowledge, these employees have not made a claim with
11    their insurance on behalf of themselves or their dependents enrolled in the State’s self-
12    funded plan because they know it will be denied.
13           4.     The transgender employees at the University of Arizona or Arizona State
14    University referenced in paragraph 3 above have informed me personally that they have
15    not requested coverage on behalf of themselves or their dependents enrolled in the State’s
16    self-funded plan for transition-related surgery with their insurance because they know it
17
      will be denied. Further, I know of other transgender employees at the University of Arizona
18
      or Arizona State University who have stated in professional forums I have attended that
19
      they have not made this request for coverage on behalf of themselves or their dependents
20
      enrolled in the State’s self-funded plan for transition-related surgery with their insurance
21
      because they know they will be denied.
22
             I declare under penalty of perjury under the laws of the United States that the
23
24    foregoing is true and correct.

25          DATED this 29th day of April, 2020.

26
                                  /s/ Russell B. Toomey
27
                                      Russell B. Toomey
28
